Citation Nr: 0708678	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 60 percent for bronchial 
asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1974 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For an increased rating for the veteran's bronchial asthma, 
the following must be shown:  FEV-1 less than 40 percent 
predicted, or FEV- 1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).  In 
a May 2004 letter, H.R. Newby, M.D. noted that the veteran 
used "steroids, Singular, and Theodur on a daily basis."  
The Board finds that further clarification with Dr. Newby is 
necessary on remand, specifically Dr. Newby should be asked 
which type of steroids the veteran uses, the dosage, the 
frequency of use, and the nature of the use (i.e., is it 
systemic?).  

Accordingly, the case is REMANDED for the following action:

1.	Write Dr. Newby a letter requesting 
clarification of his May 2004 letter.  
He should specifically be asked to name 
the steroids the veteran uses, the 
frequency with which they are used, the 
dosage, and in what form they are used 
(i.e. whether they are systemic in 
nature).  

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue.  All 
applicable laws and regulations should 
be considered.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and provided an appropriate 
period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


